Citation Nr: 1431438	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-10 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether an overpayment of disability compensation benefits, in the calculated amount of $9,170.00, was properly created.

2.  Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the calculated amount of $9,170.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to April 1980 and from August 1999 to May 2005.  He also served in the National Guard in an Active Guard/Reserve (AGR) status from May 8, 2005 to August 30, 2008, and from August 30, 2008 to August 29, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Committee on Waivers and Compromises (Committee) which denied waiver of recovery of an overpayment of VA compensation benefits in the amount of $9,170.00.

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1) (2012); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Accordingly, this matter is part and parcel of the overall claim seeking entitlement to waiver of overpayment of VA pension.  For the sake of completeness, the Board will address the preliminary matter of the validity of the debt and notes that the validity of the creation of the debt was addressed in the March 2011 statement of the case and the June 2011 supplemental statement of the case.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

The issue of entitlement to waiver of recovery of an overpayment of disability compensation benefits in the calculated amount of $9, 170.00 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran was discharged from active duty in April 2005.

2.  The Veteran was on full-time National Guard Duty in an Active Guard/Reserve status from May 8, 2005 to August 30, 2008, and from August 30, 2008 to August 29, 2011.

3.  The Veteran received VA disability compensation benefits from May 8, 2005 to May 2009.

4.  The overpayment of disability compensation benefits in the amount of $9,170.00 was not solely the result of VA administrative error.


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits in the amount of $9,170.00 was not the result of an erroneous award based solely on VA administrative error; such overpayment was properly created, and the related debt assessed against the Veteran is valid.  38 U.S.C.A. §§ 5107, 5112, 5304 
(West 2002); 38 C.F.R. §§ 3.203, 3.500, 3.654, 3.700 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 
38 C.F.R. § 3.159(b) (2013).  With regard to the Veteran's claim challenging the validity of his debt, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002). 

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to this claim.

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 
38 C.F.R. § 3.803, relating to naval pension and 38 C.F.R. § 3.750(c), relating to waiver of retirement pay.  38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. § 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard. 

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  
38 C.F.R. § 3.700(a)(1)(iii).  

Validity of Debt

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302, 
38 C.F.R. § 1.911(c) , VAOPGCPREC 6-98 (Apr. 24, 1998).  In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question, and if there was no legal entitlement, it must then be shown that VA was not solely responsible for the Veteran being paid benefits erroneously.  If the debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error, and consequently there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000). 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  
Sole administrative error, however, may be found to occur only in cases where the veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 
10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  
38 C.F.R.§ 1.956(a). 

The Veteran contends that the conclusion that he owes $9,170.00 in overpaid VA compensation benefits is incorrect because he was legally entitled to the benefits received.  Specifically, he argues that under 38 C.F.R. § 3.6, and 32 U.S.C., Active Guard Reserve (AGR) members performing duty under Title 32 orders are not considered to be on active duty, but rather active duty for training, and as such, are allowed to receive AGR pay and VA compensation pay concurrently.  The Veteran has also cited M21-1MR, Part III, subpart iii, 2, j, in support of his claim.  He contends that this manual regulation indicates that a Veteran is authorized to receive both AGR pay and VA compensation benefits concurrently.  See March 2011 and May 2011 statements from the Veteran.

April 2005 Orders from the Department of the Army indicate that the Veteran was released from active duty, effective May 7, 2005.  May 2005 Orders from the Rhode Island National Guard Joint Force Headquarters show that the Veteran was ordered to full-time National Guard Duty in an Active Guard/Reserve (AGR) status from May 8, 2005 to August 30, 2008.  August 2008 Orders from the Rhode Island National Guard Joint Force Headquarters show that the Veteran was ordered to full-time National Guard Duty in an AGR status from August 30, 2008 to August 29, 2011.  In a May 2009 letter, the VA notified the Veteran that it had terminated his VA compensation benefits effective August 30, 2008, because it was determined after a review of received military documents that he had returned to active duty on August 30, 2008.  The Veteran was also notified that an overpayment in the amount of $1,209.90 had been created as a result of him returning to active duty in August 2008.  In a September 2009 letter, VA notified the Veteran that it had terminated his VA compensation benefits as of June 1, 2005, because it was determined that the Veteran had actually returned to active duty earlier than previously reported.  The Veteran was also notified that as a result of his newly discovered reactivation date, his overpayment had been increased to $9,170.00.

The controversy in this case stems from the fact that a VA claimant may not be paid VA compensation payments when on active duty status.  38 U.S.C.A. § 5304(a); 
38 C.F.R. §§ 3.654, 3.700.  The Veteran does not dispute his ineligibility to receive VA compensation benefits while on active duty status.  Rather, he argues that because he was in AGR status, and therefore on active duty for training and not active duty, he was eligible to receive VA compensation benefits in conjunction with his AGR pay.  As noted by the RO in the June 2011 supplemental statement of the case, AGR duty is classified as active duty for training, under 38 C.F.R. § 3.6(c)(3).  However, in accordance with 38 C.F.R. § 3.654(a), a National Guardsman on active duty for training receives active service pay.  Federal regulations, as set forth in 38 C.F.R. § 3.700(a)(1)(i), the concurrent payment of compensation and active service pay is precluded.  

Accordingly, the Board finds that the Veteran was not legally entitled to receive both his National Guard pay and VA compensation benefits concurrently.  As such, the Board finds that the RO's recoupment of the Veteran's VA compensation to account for his receipt of VA compensation benefits from May 2005 to May 2009, while he was on full-time National Guard Duty in an Active Guard/Reserve status, and receiving active service pay, was proper.  

"No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The fact of the matter is that the Veteran received duplicate payments of government benefits which he knew or should have known were not authorized by law.  The Board is without authority to authorize the simultaneous receipt of active duty pay and VA compensation benefits. 

The Court has held that in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant this portion of the Veteran's appeal, it must be denied.

In addition to arguing that he was legally entitled to the benefits in question, the Veteran asserts that the debt he has been charged with was not properly created due to sole administrative error on the part of VA.  In this regard, he claims that he was given misinformation by a representative at the Providence Rhode Island RO when filing his claim for service connection in May 2005.  Specifically, he reported that he began the process of filing for service connection while still on Title 10 Orders, and that upon returning from leave in May 2005, he reverted to Title 32 Orders, and filed a claim with the VA in Providence, Rhode Island.  He contends that he fully explained that he was reverting from Title 10 directly to Title 32 status, and that he was not looking for monetary compensation, as he was "still on Active Duty."  He claims that he explained further that his sole purpose was to establish service connection for later on down the road.  The Veteran contends that in response, he was informed that compensation came if the injuries were deemed service connected and Title 32 did not disqualify him for payment, and only going back on Title 10 Orders (a deployment or Title 10 AGR) or if he went back to a reserve/drilling status, Annual Training or a deployment would.  He claims he began receiving payments, in the form of checks, in July 2005, but did not cash any of them until May 2006, and after checking with the Providence RO again for a second time.  He also claims that even after cashing the checks, he did not spend the money right away.  The Veteran claims that he repeated the same process in May 2007, 2008 and 2009.

The record reflects that the Veteran filed a Form 21-526 in December 2005.  At that time, he indicated that his first period of service was from November 1978 to April 1980, and that his second period of service started in August 1999 and had not ended.  In this regard, he indicated that he was still on "AD Title 32 AGR."  He also stated that he was "not looking for a pension (at this point) [as he was]...still on active duty (Title 32)."  Instead, he indicated that he wished to "initiate" a claim for fractures and his back and to establish that his hepatitis C started in Iraq.

Notwithstanding all this information from the Veteran, in the April 2006 rating decision which granted him his initial service-connected ratings, the RO noted that the Veteran's last period of service was in the Army from February 24, 2004 to May 7, 2005, and granted service connection for hepatitis C, effective May 8, 2005 and for a thoracic and lumbar spine disability, effective May 8, 2006.  In a May 2006 rating decision, the RO granted an earlier effective date of May 8, 2005 for the back disabilities, and again noted that the Veteran finished his last period of service in May 2005.  The same incorrect information was noted by the RO in April 2006, May 2006, October 2007 and January 2008 rating decisions.  The Veteran filed a new claim for service connection for PTSD in November 2008.  In May 2009, the RO notified the Veteran that it had received notice from the Department of Defense that the Veteran was in active duty status under Title 32, with the Rhode Island Army National Guard (AGR) at the time of his claim, with continued service noted on his orders until August 29, 2011.  Therefore, his compensation benefits were terminated as of August 30, 2008, the date he returned to active duty.  Furthermore, in a June 2009 statement, the RO notified the Veteran that they had received more information from the Department of Defense, indicating that he had actually reentered active duty on May 8, 2005.  Consequently, his compensation benefits were terminated as of May 8, 2005.  

On this record, the Board finds that VA had some fault in the creation of the overpayment.  In this regard, the Board notes that the Veteran's May 2005 Orders are a part of his permanent personnel file, and therefore, were likely available at the time the Veteran filed his initial claim in December 2005, and at the time VA benefits were originally granted in April 2006.  Furthermore, the Veteran himself, in his December 2005 Claim Form specifically noted that he was still on active duty.  This information placed the RO on notice that the Veteran had been retained in active duty reserve status until at least August 30, 2008.  Thus, it appears that the RO erred in the April 2006 rating decision when it awarded VA compensation benefits at that time.  The Veteran should have been informed that he was not entitled to service connection and VA compensation benefits at that time because he was still in an active duty/AGR status, and receiving active service pay.

On the other hand, the Board must find that the Veteran has some fault in the creation of the overpayment.  The Veteran himself was in the best position to notify the RO of his actual duty status.  Although the Veteran had indicated in his December 2005 claim that he was still on active duty, at the time of the April 2006 RO rating decision, he was provided a copy of the actual rating decision wherein the RO determined that he last served on active duty on May 7, 2005.  The Veteran knew, or should have known, this factual determination was incorrect.  There is no documentary evidence of record indicating that the Veteran sought to provide any service department records to correct this error.  Furthermore, there is no documentary evidence of record which shows that the Veteran was informed that being on Title 32 Orders did not disqualify him for payment for a disability found to be service-connected, and that only going back on Title 10 Orders (a deployment or Title 10 AGR) or if he went back to a reserve/drilling status, Annual Training or a deployment would disqualify him for payment.  In fact, the Veteran's own statement in his December 2005 claim, that he was not seeking benefits (pension or otherwise) because he was still on active duty under Title 32, is proof that he understood that he was not entitled to such benefits while on active duty status under Title 32.  
The Board also notes that the Veteran was provided a VA Form 21-8764, "Disability Compensation Award Attachment-Important Information," which explained to him his eligibility for VA compensation benefits.  While a copy of this form is not of record, the April 2006 notice letter specifically refers to this document being enclosed.  The Veteran has not alleged non-receipt of the VA Form 21-8764, and there is no clear evidence of record that this document was not attached.  Thus, the Board presumes that the Veteran was provided the VA Form 21-8764 as indicated.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (there is a presumption that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations).

The Board also observes that it may take judicial notice of facts not subject to reasonable dispute.  Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991).  The VA Form 21-8764, which can be viewed on VA's internet site, includes a section entitled "WHAT CONDITIONS AFFECT RIGHT TO PAYMENTS?" which states as follows:

1. Your award of disability compensation is subject to future adjustment upon receipt of evidence showing any change in the degree of disability.
2. Your payments may also be affected by any of the following circumstances which you must promptly call to our attention.
a. Reentrance into active military or naval service.
b. Receipt of armed forces service retirement pay, unless your retirement pay has been reduced because of award of disability compensation.
c. Receipt of benefits from the Office of Federal Employees Compensation.
d. Receipt of active duty or drill pay as a reservist or member of the federally recognized National Guard.

The VA Form 21-8764 includes a section entitled "IMPORTANT" which advises as follows:

Please notify VA immediately if there is a change in any condition affecting your right to continued payments.  Failure to notify us of these changes immediately may result in a debt that you will have to repay.
See http://www.vba.va.gov/pubs/forms/VBA-21-8764-ARE.pdf. 
(emphasis original).

As noted by the Court, a claimant cannot profess ignorance of VA compensation eligibility requirements.  Jordan, 10 Vet. App. at 174-75.  The Veteran, having known or should have known that the RO had found an incorrect active duty discharge date on his initial rating decision, had a duty to advise the RO of his precise duty status and the documentation necessary to establish his duty status.  Thus, the Board must find that the Veteran bears some fault in the overpayment of VA compensation benefits.

In so holding, the Board is cognizant of the Veteran's assertions that he did, in fact, advise VA of his AGR status during the time period in question.  He also alleges contacting representatives at the Providence, Rhode Island RO on more than one occasion, who allegedly informed him that he was eligible for VA compensation benefits regardless of his Title 32 AGR status.  However, as noted above, there is no documentary evidence of record which shows that the Veteran was informed that being on Title 32 Orders did not disqualify him for payment for a disability found to be service-connected.  However, any inaccurate and incorrect verbal advice from RO personnel is not binding on VA, and does not remove the fault element on the part of the Veteran.  See OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1999) (holding that payments from the Federal treasury are limited to those authorized by statute and that erroneous advice given by a Government employee to benefits claimant did not stop the Government from denying benefits not otherwise permitted by law).

In sum, the Veteran accepted the receipt of VA compensation benefits at a time for which he was ineligible based upon his active duty status.  It appears that VA had reason to question whether or not the Veteran was in an active duty status, and its failure to inquire does lay some blame on the overpayment in VA's hands.  However, this error does not erase the Veteran's acceptance of compensation benefits when, according to his own statements, he had reason to believe he may not have been entitled.  In this regard, the Board notes that the Veteran's report that he held on to his checks for several months before cashing them and then for several months after cashing them before spending the money tends to suggest that he did not believe he was legally entitled to the money.  He could have avoided the overpayment by submitting his service documents for RO review.  The Veteran's failure to notify and provide the requisite documentation from April 2006 to January 2008, establishes that the overpayment of VA compensation was not "based solely on administrative error" by VA.  Therefore, the effective date for discontinuance of the benefits has been correctly calculated by the RO according to 38 U.S.C.A. § 5112(b)(1).  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  To this extent, the appeal is denied.

The issue of entitlement to waiver of recovery of the overpayment of disability compensation benefits, in the calculated amount of $9,170.00, is addressed in the remand following this decision.


ORDER

The overpayment of VA disability compensation benefits in the calculated amount of $9,170.00 was not improperly created, and was not due solely to administrative error by VA; to this extent, the appeal is denied.


REMAND

The Veteran seeks waiver of recovery of the overpayment of disability compensation benefits, in the calculated amount of $9,170.00, on the basis of equity and good conscience.  He has alleged financial hardship in repaying this debt, which is a proper consideration for waiving recovery.  See July 2009 statement from the Veteran.  He last submitted a Financial Status Report (FSR) in August 2009.  In January 2010, the Committee on Waivers and Compromises denied his request for waiver of his debt.


The Board notes that the Veteran was recently awarded a 70 percent rating for his service-connected PTSD in March 2013, due in part to his significant occupational impairment due to the disability, and was noted on VA examination in January 2012 to have missed 4 weeks of work.  The age of the only FSR currently of record, and the fact that the Veteran's occupational functioning has diminished since it was completed, leads the Board to conclude that the Veteran's current financial status is not clear.  

The Court has held that veterans are entitled to "basic fair play" in the adjudication of their claims.  Thurber v. Brown, 5 Vet. App. 119, 123 (1993).  Therefore, the Board is of the opinion that the Veteran should be provided a current FSR for completion and return prior to any further adjudication on this issue.

Thereafter, readjudicate the remaining claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a Financial Status Report for completion and return to determine his entitlement to waiver of recovery of overpayment of disability compensation benefits, in the calculated amount of $9,170.00, on the basis of equity and good conscience.

2.  Thereafter, readjudicate the remaining issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


